Citation Nr: 0640285	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  98-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a skin rash, 
including as due to an undiagnosed illness.

4.  Entitlement to an earlier effective date than May 1, 1998 
for grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1975, August 1979 to October 1985, July 1991 to January 1992, 
February 3, 1992 to April 14, 1997, and September 30, 1997 
through April 30, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A motion to advance this case on the docket, due to financial 
hardship was received by the Board in July 2000.  This motion 
was granted by the Board in the same month.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).   

The issues of service connection for bilateral hearing loss, 
bilateral tinnitus, and skin rash as due to an undiagnosed 
illness were denied in a December 1997 rating decision.  The 
veteran entered a notice of disagreement with this decision.  
These issues were remanded by the Board in August 2000 for 
development that included verification of the veteran's 
periods of active duty service.  That development has been 
completed, and the case has now been returned to the Board 
further appellate consideration. 

During the appeal, a November 2002 rating decision granted a 
TDIU and initially assigned an effective date of June 26, 
2002.  In December 2002, the veteran entered a notice of 
disagreement with the effective date assigned for TDIU.  A 
subsequent rating decision during the appeal in March 2004 
granted an effective date for TDIU of May 1, 1998.  The 
veteran has not indicated that the grant of effective date 
for TDIU of May 1, 1998 fully satisfies his claim on appeal.


FINDINGS OF FACT

1.  The veteran had increased hearing loss during his periods 
of active duty service from January 1973 to March 1975, from 
July 1991 to January 1992, and from February 1992 to April 
1997; he was exposed to acoustic trauma during active 
service; and competent medical opinion evidence relates the 
veteran's current bilateral hearing loss disability to 
acoustic trauma in service. 

2.  The veteran's diagnosed bilateral tinnitus has not been 
disassociated from acoustic trauma suffered during active 
duty service. 

3.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War from July 1991 to 
November 1991.

4.  The veteran has recurrent dermatitis of the face, neck, 
and torso that has been related by competent medical evidence 
to service during the Persian Gulf War.

5.  Submissions of medical evidence from the veteran that 
were received in August 1997 were sufficient to raise an 
informal claim for TDIU.

6.  The veteran was on active duty service for years until 
April 14, 1997, and was again on active duty service from 
September 30, 1997 through April 30, 1998.

7.  For the period from April 15, 1997 through September 29, 
1997, the veteran was not in active duty service, and was 
unable to maintain substantially gainful employment due to 
service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.385 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006). 

3.  Resolving all reasonable doubt in favor of the veteran, 
recurrent dermatitis of the face, neck, and torso was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).  

4.  The criteria for a TDIU were met for the period from 
April 15, 1997 through September 29, 1997, but not for any 
other period prior to May 1, 1998.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.155, 3.157, 3.159, 
3.400, 4.15, 4.16, 4.18 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  With regard to 
any remaining aspect of a claim for an earlier effective date 
for TDIU, the notice and duty to assist provisions have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting  
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a), 3.304.  Where a veteran who 
served for ninety days or more during a period of war 
develops certain chronic diseases, such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of  service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112,  1113, 1137; 38 
C.F.R. §§ 3.307,  3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the  disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "when audiometric  test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless  establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id. at 159-60.

The veteran contends that he suffers from bilateral hearing 
loss as a result of noise exposure during periods of active 
duty service.  Service personnel records show that the 
veteran worked in supply, and was attached to a heavy 
materials supply company, during his first period of active 
duty service.  For the period of service from July 1991 to 
January 1992 that included service in the Persian Gulf, the 
veteran credibly reported exposure to gunfire, tanks, track 
vehicles, and five-ton vehicles.  

Although the veteran was not diagnosed with bilateral hearing 
loss during active service, service medical records show an 
upward trend in auditory thresholds.  Service medical records 
for the period of service from January 1973 to March 1975 
show increase in right ear hearing loss in the 500 and 1000 
Hertz ranges.  Service medical records for the period of 
service from July 1991 to January 1992 show increase in left 
ear hearing loss in the 3000 Hertz range.  An in-service 
audiology examination report in April 1996 reflects increase 
in left and right ear hearing loss in the 500, 1000, 2000, 
3000, and 4000 Hertz ranges.

The veteran's bilateral hearing loss meets the definition of 
current hearing loss disability under 38 C.F.R. § 3.385.  An 
in-service audiology examination report in April 1996 
reflects left ear hearing loss of 40 decibels at the 3000 
Hertz range.  Maryland CNC word scores recorded at the 
September 1997 VA audiological examination reflect speech 
recognition scores of 88 percent in the right ear and 92 
percent in the left ear.  

The record includes competent medical opinion evidence 
relating the veteran's diagnosed current bilateral hearing 
loss disability to in-service acoustic trauma.  A September 
1997 VA audiological examination report includes the 
audiologist's opinion that it was as likely as not that the 
veteran's current bilateral high frequency hearing loss was 
caused by exposure to loud noises during service.  An October 
2000 private audiology opinion also related the veteran's 
bilateral hearing loss to a reported history of in-service 
noise exposure.  Based on this evidence, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that bilateral hearing loss was incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385. 

Service Connection for Bilateral Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered as part of the 
original condition.  38 C.F.R. § 3.310. 

The veteran contends the his bilateral tinnitus is 
etiologically related to in-service exposure to acoustic 
trauma.  A September 1997 VA audiological examination report 
includes the veteran's report of a history of noise exposure 
in service during the Persian Gulf War in 1991, and of 
bilateral constant tinnitus since service separation.  The 
veteran's reports of continuous post-service tinnitus are 
found to be credible. 

The veteran's diagnosed bilateral tinnitus has not been 
disassociated from acoustic trauma suffered during active 
duty service.  Based on this evidence, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310.  

Service Connection for Skin Rash

The veteran contends that his current skin rash is related to 
service, including active duty in the Southwest Asia theater 
of operations during the Persian Gulf War from July 1991 to 
November 1991.  His most recent periods of active duty 
service were from July 1991 to January 1992, from February 
1992 to April 1997, and from September 1997 to April 1998.  
He filed his claim for service connection for skin rash prior 
to final separation from active duty service. 

Although service medical records are negative for any 
complaints, findings, or diagnosis of a skin disorder, a June 
1998 VA examination report conducted one month after service 
separation from the last period of service reflects the 
veteran reported daily itching and burning rash on the arms 
and chest that began in 1991, for which he had used lotion 
and Neosporin ointment; clinical findings of a few irregular 
patches of wrinkled, slightly elevated skin, with some slight 
increase in pigmentation noted on both upper arms; and a 
diagnosis of tinea versicolor skin lesions.  

VA treatment records show treatment for a recurring rash of 
the chest, back, legs, trunk, and arms, and white splotchy 
rash on the face from 2001 to 2003, with the veteran's 
reported history of the rash having recurred for several 
years.  An October 2003 VA progress note shows the veteran's 
report of recurring rash on the torso, neck, and face since 
the Persian Gulf War in 1991; clinical findings of vague 
disseminated hyperkeratotic patches on the face, neck, and 
torso; a diagnosis by a VA dermatology clinic physician of 
non-specific dermatitis that was consistent with Gulf War 
environment exposure.  

After a review of the evidence, the Board finds that the 
evidence for and against the veteran's claim is in relative 
equipoise on the question of whether the veteran's diagnosed 
recurrent dermatitis of the face, neck, and torso is directly 
related to the veteran's active duty service during the 
Persian Gulf War in 1991.  Although the service medical 
records do not show any symptoms or complaints in 1991 or 
1992, the veteran has consistently reported years of 
recurrence of such symptoms of skin rash, including while he 
was still on active duty; the symptoms the veteran reported 
were confirmed by clinical findings on VA physical 
examination within a month of service separation; and the 
October 2003 medical diagnosis tends to relate the currently 
diagnosed recurrent dermatitis of the face, neck, and torso 
to the veteran's active duty service during the Persian Gulf 
War in 1991.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that recurrent dermatitis of the face, neck, and 
torso was directly incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.  The Board notes that service connection 
for a skin disorder was also claimed under the theory that it 
was due to an undiagnosed illness; however, because the 
evidence supports a grant of direct service connection for a 
diagnosed skin disability of dermatitis, the Board does not 
need to reach the question of whether service connection 
would be warranted for a skin disorder as due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  



Earlier Effective date for TDIU

A November 2002 rating decision on appeal granted a TDIU and 
initially assigned an effective date of June 26, 2002.  In 
December 2002, the veteran entered a notice of disagreement 
with the effective date assigned for TDIU.  A subsequent 
rating decision during the appeal in March 2004 granted an 
effective date for TDIU of May 1, 1998.  

The veteran has not indicated that the grant of effective 
date for TDIU of May 1, 1998 fully satisfies his claim on 
appeal.  Through his representative, he generally contends 
that an earlier effective date for a TDIU is warranted, and 
cites earlier effective date statute and regulations that 
pertain to granting the "increase" of TDIU up to one year 
prior to receipt of the claim for TDIU. 

In November 1996, the veteran submitted a claim to reopen 
service connection for a back condition, among other claimed 
disorders.  In January 1997, the veteran submitted a private 
hospitalization report that showed he had previously 
undergone back surgery in July 1996, and had undergone 
another back surgery (hemilaminectomy and diskectomy at L4-
L5) in December 1996, and had significant post-operative 
limitations, and was requesting reopening of a claim for 
service connection for a back disorder.

In March 1997, the veteran submitted a claim for service 
connection for multiple disabilities that included 
psychiatric symptoms (on a Statement in Support of Claim 
form).  The evidence submitted in March 1997 also included 
medical evidence of back pain during service and private 
medical evidence of treatment for a back disability during 
and subsequent to active duty service periods.  

In August 1997, the veteran submitted various private and VA 
medical records that established his unemployability.  
Private treatment records received in August 1997 show that 
the veteran was not working, and had not worked since June 
1996, due to physical problems and surgeries associated with 
his back and due to psychiatric problems that included major 
depression, and that these disorders were likely permanent in 
nature.  A VA psychologist's May 1997 letter that was 
received in August 1997 shows that the veteran's prognosis 
for working was quite poor due to back and psychiatric 
disabilities (for which service connection was eventually 
established).  A VA neurologist's April 1997 letter that was 
received in August 1997 shows the severity of the veteran's 
back and psychiatric symptoms, and included the opinion that 
the veteran was unfit for duty, had significant disabilities, 
and would not easily be employable. 

Service connection was eventually established for the claimed 
back and psychiatric disabilities, and a TDIU was eventually 
granted based primarily on these disabilities.  Through a 
series of rating decisions during the pendency of this 
appeal, including rating decisions revising earlier rating 
decisions on the basis of clear and unmistakable error, 
service connection was granted for a back disability 
(recurrent lumbar radiculopathy status post hemilaminectomy 
and diskectomy), which was rated as 60 percent disabling for 
the period from April 15, 1997 through September 29, 1997 (a 
time between active duty service periods); and service 
connection was granted for a psychiatric disability (major 
depressive disorder with history of adjustment and pain 
disorder that included multiple symptoms), which was rated as 
50 percent disabling for the period from April 15, 1997 
through September 29, 1997 (a time between active duty 
service periods).  

In this case, the Board finds that August 1997 submissions of 
VA and private medical evidence from the veteran were 
sufficient to raise an informal claim for TDIU.  The 
applicable regulation regarding informal claims provides that 
such reports of examination or treatment as the veteran 
submitted in August 1997 may be accepted as an informal claim 
for benefits if any such report relates to a disability which 
may establish entitlement, and a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation has been disallowed because the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157.  In this case, an October 1992 rating decision had 
previously denied the veteran's claims for service connection 
for a back disorder and psychiatric disability, indicating 
that the denial of psychiatric disorder was based on no 
evidence of current disability.  The regulation further 
provides that, where an informal claim is accepted, such 
evidence from a private physician will be accepted as an 
informal claim effective the date of receipt of such 
evidence.  In this case, the private medical evidence was 
received in August 1997.  38 C.F.R. § 3.157. 

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims 
(which includes TDIU) is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  The Court has applied this 
"increased rating" effective date provision to claims for 
TDIU.  See Hurd v. West , 13 Vet. App. 449 (2000).  A claim 
for a TDIU is, in essence, a claim for an increased rating 
and vice versa.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent rating 
under the VA Schedule for Rating Disabilities (Rating 
Schedule).  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

A TDIU may be assigned where the schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2006).

The Board finds that the veteran met the criteria for TDIU 
for the relevant period prior to receipt of claim from April 
15, 1997, and through September 29, 1997.  In this case, the 
evidence cited establishes that the veteran became 
unemployable as of June 1996.  The evidence received in 
August 1997 includes private treatment records that show that 
back and psychiatric problems (that were subsequently 
service-connected for the period from April 15, 1997 through 
September 29, 1997) which prevented the veteran from working 
were likely permanent in nature; a VA psychologist's opinion 
that the veteran's prognosis for working was quite poor due 
to back and psychiatric disabilities; and a VA neurologist's 
opinion that the veteran was unfit for the military duty 
which he was supposed to be performing, had significant 
disabilities, and would not easily be employable.

For the period from April 15, 1997 through September 29, 
1997, the service-connected back disability (recurrent lumbar 
radiculopathy status post hemilaminectomy and diskectomy) was 
rated as 60 percent disabling, and the service-connected 
psychiatric disability (major depressive disorder with 
history of adjustment and pain disorder that included 
multiple symptoms) was rated as 50 percent disabling, for a 
combined 80 percent disability rating.  A high rating in 
itself is recognition that the impairment makes it difficult 
to obtain and retain employment. The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The period from April 15, 1997 through September 29, 1997 is 
the only relevant period within a year prior to the August 
1997 receipt of informal claim for TDIU for which an earlier 
effective date for TDIU may be granted.  This is because the 
veteran was in active duty service for years until April 14, 
1997, and was again on active duty service from September 30, 
1997 (through April 30, 1998); therefore, April 15, 1997 
through September 29, 1997 is the only period within a year 
prior to receipt of informal claim for TDIU during which the 
veteran was not on active duty.  A TDIU has already been 
granted from May 1, 1998, the first day following separation 
from the last period of active duty service.  No earlier 
effective date than grant of TDIU for the period from April 
15, 1997 through September 29, 1997 is legally possible.  
Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.

Service connection for a skin rash is granted.

An effective date for a TDIU is granted for the period from 
April 15, 1997 through September 29, 1997, and not for any 
other period prior to May 1, 1998. 


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


